Wheeler, C. J.
We are of opinion that the court did not err in admitting in evidence the copy of the deed of the 18th of *52November, 1850. Inquiry had been made of the trustee and the beneficiary. This we think was sufficient to admit secondary evidence. And the foundation having been thus laid, an examined copy was admissible equally with a certified copy. The ruling is fully supported by the decision of this court in the case of Dunn v. Choate, (4 Tex. R., 14.)
The judgment is affirmed.
Judgment affirmed.